                                             Case 2:20-cv-00726-GMN-VCF Document 81 Filed 09/11/20 Page 1 of 2




                                         1   David A. Carroll, Esq. (NSB #7643)
                                             dcarroll@rrsc-law.com
                                         2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                             adiraimondo@rrsc-law.com
                                         3   Robert E. Opdyke, Esq. (NSB #12841)
                                             ropdyke@rrsc-law.com
                                         4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                             3800 Howard Hughes Parkway, Suite 1200
                                         5   Las Vegas, Nevada 89169
                                             Telephone: (702) 732-9099
                                         6   Facsimile: (702) 732-7110
                                         7   Karineh Khachatourian, Esq. (Admitted Pro Hac Vice)
                                             karinehk@rimonlaw.com
                                         8   Nikolaus A. Woloszczuk, Esq. (Admitted Pro Hac Vice)
                                             nikolaus.woloszczuk@rimonlaw.com
                                         9   RIMON, P.C.
                                             2479 E. Bayshore Road, Suite 210
                                        10   Palo Alto, California 94303
                                             Telephone: (650) 461-4433
RICE REUTHER SULLIVAN & CARROLL, LLP




                                        11   Facsimile: (650) 461-4433
  3800 Howard Hughes Pkwy, Suite 1200




                                        12   Attorneys for Defendant Sony Interactive Entertainment LLC
        Las Vegas, Nevada 89169
             (702) 732-9099




                                        13
                                        14
                                                                          UNITED STATES DISTRICT COURT
                                        15
                                                                          FOR THE DISTRICT OF NEVADA
                                        16
                                                                                         *****
                                        17
                                              ESC-TOY LTD., a Nevada corporation,               Case No. 2:20-cv-00726-GMN-VCF
                                        18
                                                             Plaintiff,
                                        19
                                                      vs.                                       STIPULATION AND [PROPOSED]
                                        20                                                      ORDER TO EXTEND DEADLINE FOR
                                              SONY INTERACTIVE                                  DEFENDANT TO FILE REPLY IN
                                        21    ENTERTAINMENT LLC, a California                   SUPPORT OF MOTION TO
                                              limited liability company,                        TRANSFER VENUE [ECF 61, 62]
                                        22
                                                             Defendant.                         (FIRST REQUEST)
                                        23
                                        24          Pursuant to LR IA 6-1 Plaintiff ESC-Toy Ltd. (“Plaintiff”), by and through its undersigned

                                        25   counsel, and Defendant Sony Interactive Entertainment LLC (“SIE”), by and through its

                                        26   undersigned counsel, hereby respectfully submit this Stipulation and [Proposed] Order to Extend

                                        27   Defendant SIE’s deadline to file its Reply in support of Motion to Transfer Venue [ECF 61, 62].

                                        28      1. On August 18, 2020, Defendant SIE filed its Motion to Transfer Venue [ECF 61, 62].

                                                                                        1
                                             Case 2:20-cv-00726-GMN-VCF Document 81 Filed 09/11/20 Page 2 of 2




                                         1      2. On September 1, 2020, Plaintiff filed its Opposition to the Motion to Transfer Venue [ECF

                                         2           71, 72].

                                         3      3. The current deadline for the filing of Defendant SIE’s Reply in support of Motion to Transfer

                                         4           Venue is September 8, 2020.

                                         5      4. Due to the schedule of Defendant’s attorneys and the intervening holiday weekend, the

                                         6           parties have agreed and hereby request to extend the deadline for the filing of Defendant

                                         7           SIE’s Reply in support of Motion to Transfer Venue from September 8, 2020 to September

                                         8           15, 2020. Accordingly, good cause exists to grant this Stipulation and it is submitted in good

                                         9           faith, is not interposed for delay, and is not filed for an improper purpose.

                                        10      5. This is the first stipulation for extension of this deadline.
RICE REUTHER SULLIVAN & CARROLL, LLP




                                        11   Dated: September 3, 2020                               Dated: September 3, 2020
  3800 Howard Hughes Pkwy, Suite 1200




                                        12   HOLLEY DRIGGS                                          RICE REUTHER SULLIVAN &
        Las Vegas, Nevada 89169
             (702) 732-9099




                                        13                                                          CARROLL

                                        14
                                             /s/ Richard F. Holley                                  /s/ David A. Carroll
                                        15   Richard F. Holley (NSB # 03077)                        David A. Carroll (NSB #7643)
                                             400 South Fourth Street, Third Floor                   Anthony J. DiRaimondo (NSB #10875)
                                        16   Las Vegas, Nevada 89101                                3800 Howard Hughes Pkwy., Suite 1200
                                                                                                    Las Vegas, Nevada 89169
                                        17   -and-
                                                                                                    -and-
                                        18   David R. Wright (Pro Hac Vice)
                                             Tyson K. Hottinger (Pro Hac Vice)                      Karineh Khachatourian, Esq. (Pro Hac Vice)
                                        19   MASCHOFF BRENNAN                                       Nikolaus A. Woloszczuk, Esq. (Pro Hac Vice)
                                             111 South Main Street, Suite 600                       RIMON, P.C.
                                        20   Salt Lake City, Utah 84111                             2479 E. Bayshore Road, Suite 210
                                                                                                    Palo Alto, California 94303
                                        21
                                             Attorneys for Plaintiff                                Attorneys for Defendant
                                        22
                                        23
                                              ORDER
                                        24
                                              IT IS SO ORDERED.
                                        25
                                        26
                                               Dated this ____
                                                          11 day of September, 2020.
                                        27
                                                                                                    Gloria M. Navarro, District Judge
                                        28                                                          UNITED STATES DISTRICT COURT
                                                                                           2
